DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on provisional application No. 62/781,483 filed in on 12/18/2021. 

Regarding the priority, Applicant did not file the equation of the time derivative state with the provisional application from claim 10 and 17. Applicant’s provisional disclosure discusses the delayed self-reinforcement and other equations but does not disclose the equation of the time derivative state from claim 10 and 17. Therefore, the claims of the application have different filing dates.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "221" and "223" in Figure 2 have both been used to designate the modified follower velocity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: see Paragraph 0054 discusses act 607, however the step in Figure 6 is designated with 606. Examiner believes this is typographical.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakayama et al. (U.S. Publication No. 2021/0004023 A1) hereinafter Wakayama in view of Ueda et al. (U.S. Publication No. 2014/0180569 A1) hereinafter Ueda.

Regarding claim 1, Wakayama discloses a system for controlling navigation of an automated vehicle in response to movement of adjacent automated vehicles [see Paragraph 0012 – discusses a system for controlling a vehicle relative to other vehicles], the system comprising:
an automated vehicle in formation with the adjacent automated vehicles [see Figure 2 below – depicts an automated vehicle 10a moving in formation], the automated vehicle comprising a sensing device configured to detect movement of the adjacent automated vehicles [see Paragraph 0045 – discusses a nearby device movement vector acquisition unit]; and

    PNG
    media_image1.png
    255
    215
    media_image1.png
    Greyscale

Figure 2 of Wakayama

a controller [see Figure 3 below – depicts a control unit 15 ] comprising at least one processor and a memory device containing executable instructions that [see Paragraph 0118 – discusses a memory and processor in a computer of the automated vehicle 10], when executed by the at least one processor, cause the controller to: 

    PNG
    media_image2.png
    648
    1225
    media_image2.png
    Greyscale

Figure 3 of Wakayama

see Paragraph 0065 - discusses that a controller of an automated vehicle calculates an average movement of a group after an approach]; 
generate course correction data based on the average movement of the subset of adjacent automated vehicles over the first period of time [see Paragraph 0067 and see Figure 8 below - discusses a route that is generated for the automated vehicle to follow based on the average movement of the group]; and

    PNG
    media_image3.png
    253
    395
    media_image3.png
    Greyscale

Figure 8 of Wakayama

instruct the automated vehicle to move based on the course correction data [see Paragraph 0066 - discusses a controller of the automated vehicle controls the vehicle to approach and merge with the group of automated vehicles based on the average movement the group].

However, Wakayama fails to disclose to determine time-delayed movement data corresponding to a prior change in position of the automated vehicle over a second period of time preceding the first period of time; and


 Ueda discloses a controller of a vehicle configured to determine time-delayed movement data corresponding to a prior change in position of an automated vehicle over a second period of time preceding a first period of time [see Paragraphs 0040-0043 and see Figure 3A below - discusses a track detection where a host vehicle calculates its previous positions (X,Y) during a second time period from its current position, an estimated driving route is generated and is sent to a steering control device].

    PNG
    media_image4.png
    392
    241
    media_image4.png
    Greyscale

Figure 3A of Ueda

Ueda suggests that when external factors (vehicle cutting off the convoy) affect a platoon an incorrect driving route is generated, and that by including a track detection on a see Paragraphs 0006-0007].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the course correction data and instructions to move the automated vehicle based on the course correction data as taught by Wakayama to be augmented with the time-delayed movement data as taught by Ueda in order to overcome external factors during vehicle platooning [Ueda, see Paragraphs 0006-0007].

Regarding claim 2, Wakayama and Ueda disclose the invention with respect to claim 1. Wakayama further discloses wherein: the adjacent automated vehicles comprise a convoy of autonomous ground vehicles configured to operate on a road [see Paragraph 0042 - discusses where the automated vehicle is an AGV]; and the automated vehicle is instructed to move so as to cause the automated vehicle to maintain formation with the convoy [see Figure 8 below – depicts the automated vehicle maintaining formation with a convoy].

    PNG
    media_image3.png
    253
    395
    media_image3.png
    Greyscale

Figure 8 of Wakayama

Wakayama and Ueda disclose the invention with respect to claim 1. Wakayama further discloses wherein: the adjacent automated vehicles comprises a formation of unmanned aerial vehicles configured to operate in a three-dimensional airspace [see Paragraph 0042 - discusses where the automated vehicle is a drone]; and the automated vehicle is instructed to move so as to cause the automated vehicle to maintain formation with the formation [see Figure 8 below – depicts the drone maintaining formation with a convoy].
	
    PNG
    media_image3.png
    253
    395
    media_image3.png
    Greyscale

Figure 8 of Wakayama

	Regarding claim 4, Wakayama discloses a method for controlling navigation of an automated agent in response to movement of adjacent automated agents, the method comprising:
	receiving movement data indicative of an average movement of a subset of the adjacent automated agents neighboring the automated agent, with respect to the automated agent over a first period of time [see Paragraph 0065 - discusses that a controller of an automated vehicle calculates an average movement of a group after an approach]; 
see Paragraph 0067 and see Figure 8 below - discusses a route that is generated for the automated vehicle to follow based on the average movement of the group]; and

    PNG
    media_image3.png
    253
    395
    media_image3.png
    Greyscale

Figure 8 of Wakayama

instructing the automated agent to move based on the course correction data [see Paragraph 0066 - discusses a controller of the automated vehicle controls the vehicle to approach and merge with the group of automated vehicles based on the average movement the group].

However, Wakayama fails to disclose determining time-delayed movement data corresponding to prior movement of the automated agent over a second period of time preceding the first period of time; and
augmenting the course correction data based on the time-delayed movement data to generate augmented course correction data; and 

Ueda discloses determining time-delayed movement data corresponding to prior movement of the automated agent over a second period of time preceding the first period of see Paragraphs 0040-0043 and see Figure 3A below - discusses a track detection where a host vehicle calculates its previous positions (X,Y) during a second time period from its current position, an estimated driving route is generated and is sent to a steering control device].

    PNG
    media_image4.png
    392
    241
    media_image4.png
    Greyscale

Figure 3A of Ueda

Ueda suggests that when external factors (vehicle cutting off the convoy) affect a platoon an incorrect driving route is generated, and that by including a track detection on a follower vehicle (host vehicle) that the estimated driving route for the platoon is improved [see Paragraphs 0006-0007].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the course correction data and instructions Wakayama to be augmented with the time-delayed movement data as taught by Ueda in order to overcome external factors during vehicle platooning [Ueda, see Paragraphs 0006-0007].

Regarding claim 5, Wakayama and Ueda disclose the invention with respect to claim 4. Wakayama further discloses:
receiving respective movement data indicative of an average movement of a subset of the adjacent automated agents neighboring the respective adjacent automated agent over the first period of time [see Paragraph 0065 - discusses that a controller of an automated vehicle calculates an average movement of a group after an approach, and see Paragraph 0115 – discusses that multiple vehicles (10) perform the same functions as described with respect to the vehicle 10a, therefore since each of the automated vehicles comprise the same components, the vehicles are capable of performing the same steps of claim 4 when determining movement within a formation]; 
generating respective course correction data based on the respective movement data [see Paragraph 0067 and see Figure 8 below - discusses a route that is generated for the automated vehicle to follow based on the average movement of the group, and see Paragraph 0115 – discusses that multiple vehicles (10) perform the same functions as described with respect to the vehicle 10a, therefore since each of the automated vehicles comprise the same components, the vehicles are capable of performing the same steps of claim 4 when determining movement within a formation]; and

    PNG
    media_image3.png
    253
    395
    media_image3.png
    Greyscale

Figure 8 of Wakayama

instructing each adjacent automated agent to move based on the respective course correction data corresponding to each adjacent automated agent such that the automated agent and adjacent automated agents move together in formation [see Paragraph 0066 - discusses a controller of the automated vehicle controls the vehicle to approach and merge with the group of automated vehicles based on the average movement the group, and see Paragraph 0115 – discusses that multiple vehicles (10) perform the same functions as described with respect to the vehicle 10a, therefore since each of the automated vehicles comprise the same components, the vehicles are capable of performing the same steps of claim 4 when determining movement within a formation].

However, Wakayama fails to disclose determining respective time-delayed movement data corresponding to prior movement of the adjacent automated agent over the second period of time preceding the first period of time; and
augmenting the respective course correction data for the adjacent automated agent based on the time-delayed movement data to generate respective augmented course correction data.

Ueda discloses determining time-delayed movement data corresponding to prior movement of the automated agent over a second period of time preceding the first period of time [see Paragraphs 0040-0043 and see Figure 3A below - discusses a track detection where a host vehicle calculates its previous positions (X,Y) during a second time period from its current position, an estimated driving route is generated and is sent to a steering control device].

    PNG
    media_image4.png
    392
    241
    media_image4.png
    Greyscale

Figure 3A of Ueda

Ueda suggests that when external factors (vehicle cutting off the convoy) affect a platoon an incorrect driving route is generated, and that by including a track detection on a follower vehicle (host vehicle) that the estimated driving route for the platoon is improved [see Paragraphs 0006-0007].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the course correction data and instructions to move the adjacent automated vehicle based on the course correction data as taught by Wakayama to be augmented with the time-delayed movement data as taught by Ueda in order to overcome external factors during vehicle platooning [Ueda, see Paragraphs 0006-0007].

Regarding claim 7, Wakayama and Ueda disclose the invention with respect to claim 4. Ueda further discloses wherein the time-delayed movement data comprises previously applied course correction data corresponding to the second period of time [see Paragraph 0054 - discusses that every time the vehicle detects another object between the leader (preceding) and follower (host) vehicles, that the routine is performed (see Paragraphs 0040-0048 and see Figure 3A below - discusses a track detection where a host vehicle calculates its previous positions (X,Y) during a second time period from its current position, an estimated driving route is generated and is sent to a steering control device to correct the driving route), the host vehicle will keep doing this every time an object interferes with a platoon].

    PNG
    media_image4.png
    392
    241
    media_image4.png
    Greyscale

Figure 3A of Ueda

Ueda suggests that when external factors (vehicle cutting off the convoy) affect a platoon an incorrect driving route is generated, and that by including a track detection on a follower vehicle (host vehicle) that the estimated driving route for the platoon is improved [see Paragraphs 0006-0007].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ueda and Wakayama to use previously applied augmented course correction data after a previous vehicle interferes from a previous time to improve following a leader vehicle [Ueda, see Paragraphs 0006-0007, and see Paragraph 0054].

 Wakayama and Ueda disclose the invention with respect to claim 4. Wakayama further discloses wherein the movement data comprises averaged movement data corresponding the subset of adjacent automated agents ahead of or alongside the automated agent with reference to a direction of movement of the automated agent [see Figure 2 below - depicts where agents (10b, 10c, 10d) are ahead/alongside automated agent 10a].

    PNG
    media_image1.png
    255
    215
    media_image1.png
    Greyscale

Figure 2 of Wakayama

Regarding claim 12, Wakayama discloses a system, comprising:
an automated agent in formation with one or more adjacent automated agents [see Figure 2 below – depicts an automated vehicle 10a moving in formation]; and

    PNG
    media_image1.png
    255
    215
    media_image1.png
    Greyscale

Figure 2 of Wakayama

	a controller [see Figure 3 below – depicts a control unit 15] comprising a least one processor and a memory device containing executable instructions that [see Paragraph 0118 – discusses a memory and processor in a computer of the automated vehicle 10], when executed by the at least one processor, cause the controller to:

    PNG
    media_image2.png
    648
    1225
    media_image2.png
    Greyscale

Figure 3 of Wakayama

see Paragraph 0065 - discusses that a controller of an automated vehicle calculates an average movement of a group after an approach]; 
generate course correction data based on the average movement of the subset of adjacent automated vehicles over the first period of time [see Paragraph 0067 and see Figure 8 below - discusses a route that is generated for the automated vehicle to follow based on the average movement of the group]; and

    PNG
    media_image3.png
    253
    395
    media_image3.png
    Greyscale

Figure 8 of Wakayama

instruct the automated vehicle to move based on the course correction data [see Paragraph 0066 - discusses a controller of the automated vehicle controls the vehicle to approach and merge with the group of automated vehicles based on the average movement the group].

However, Wakayama fails to disclose determine time-delayed movement data corresponding to a prior change in position of the automated vehicle over a second period of time preceding the first period of time; and


 Ueda discloses a controller of a vehicle configured to determine time-delayed movement data corresponding to a prior change in position of an automated vehicle over a second period of time preceding a first period of time [see Paragraphs 0040-0043 and see Figure 3A below - discusses a track detection where a host vehicle calculates its previous positions (X,Y) during a second time period from its current position, an estimated driving route is generated and is sent to a steering control device].

    PNG
    media_image4.png
    392
    241
    media_image4.png
    Greyscale

Figure 3A of Ueda

Ueda suggests that when external factors (vehicle cutting off the convoy) affect a platoon an incorrect driving route is generated, and that by including a track detection on a see Paragraphs 0006-0007].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the course correction data and instructions to move the automated vehicle based on the course correction data as taught by Wakayama to be augmented with the time-delayed movement data as taught by Ueda in order to overcome external factors during vehicle platooning [Ueda, see Paragraphs 0006-0007].

Regarding claim 13, Wakayama and Ueda disclose the invention with respect to claim 12. 
Wakayama further discloses wherein: the one or more automated agents comprise a leader agent and a follower agent [see Figure 2 below – depicts a leader 10b of a formation]; and the augmented course correction data is configured to cause the follower agent to convoy behind the leader agent [see Figure 2 below – depicts automated vehicle 10a following behind the leader].

    PNG
    media_image1.png
    255
    215
    media_image1.png
    Greyscale

Figure 2 of Wakayama

Wakayama and Ueda disclose the invention with respect to claim 12. Wakayama further discloses wherein: the automated agent and the one or more adjacent automated agents comprise a plurality of autonomous ground vehicles [see Paragraph 0042 - discusses where the automated vehicle is an AGV]; and the augmented course correction data is configured to cause the automated agent to drive in formation with the plurality of autonomous ground vehicles [see Figure 8 below – depicts the automated vehicle maintaining formation with a convoy].

    PNG
    media_image3.png
    253
    395
    media_image3.png
    Greyscale

Figure 8 of Wakayama

Regarding claim 15, Wakayama and Ueda disclose the invention with respect to claim 12. Wakayama further discloses wherein: the automated agent and the one or more adjacent automated agents comprise a plurality of unmanned aerial vehicles [see Paragraph 0042 - discusses where the automated vehicle is a drone]; and the augmented course correction data is configured to cause the automated agent to fly in formation with the plurality of unmanned aerial vehicles [see Figure 8 below – depicts the drone maintaining formation with a convoy].

    PNG
    media_image3.png
    253
    395
    media_image3.png
    Greyscale

Figure 8 of Wakayama

Regarding claim 16, Wakayama and Ueda disclose the invention with respect to claim 12. Wakayama further discloses wherein: the automated agent further comprises a sensing device configured to sense the subset of the one or more adjacent automated agents [see Paragraph 0045 – discusses a nearby device movement vector acquisition unit]; and
the memory device contains further executable instructions that, when executed by the at least one processor, further cause the controller to determine the average movement of the subset of the one or more adjacent automated agents based on output of the sensing device [see Paragraph 0065 - discusses that a controller of an automated vehicle calculates an average movement of a group after an approach, and see Figure 3 below – depicts the controller 15 connected with the nearby device movement vector acquisition unit 13].

    PNG
    media_image2.png
    648
    1225
    media_image2.png
    Greyscale

Figure 3 of Wakayama

Regarding claim 18, Wakayama and Ueda disclose the invention with respect to claim 12. Wakayama further discloses 
the one or more automated agents comprise a leader agent and a plurality of follower agents, including the automated agent, the plurality of follower agents arranged in formation following the leader agent; and
the memory device contains further executable instructions that, when executed by the at least one processor, further configure the controller to, for each follower agent:
determine a respective average movement of a subset of the one or more automated agents neighboring the follower agent over the first period of time [see Paragraph 0065 - discusses that a controller of an automated vehicle calculates an average movement of a group after an approach, and see Paragraph 0115 – discusses that multiple vehicles (10) perform the same functions as described with respect to the vehicle 10a, therefore since each of the automated vehicles comprise the same components, the vehicles are capable of performing the same steps of claim 4 when determining movement within a formation];
see Paragraph 0067 and see Figure 8 below - discusses a route that is generated for the automated vehicle to follow based on the average movement of the group, and see Paragraph 0115 – discusses that multiple vehicles (10) perform the same functions as described with respect to the vehicle 10a, therefore since each of the automated vehicles comprise the same components, the vehicles are capable of performing the same steps of claim 4 when determining movement within a formation]; and

    PNG
    media_image3.png
    253
    395
    media_image3.png
    Greyscale

Figure 8 of Wakayama

instruct the follower agents to move based on the respective course correction data such that the follower agents move in formation with the leader agent [see Paragraph 0066 - discusses a controller of the automated vehicle controls the vehicle to approach and merge with the group of automated vehicles based on the average movement the group, and see Paragraph 0115 – discusses that multiple vehicles (10) perform the same functions as described with respect to the vehicle 10a, therefore since each of the automated vehicles comprise the same components, the vehicles are capable of performing the same steps of claim 4 when determining movement within a formation].

Ueda discloses determine respective time-delayed movement data corresponding to prior movement of a respective follower agent over the second period of time [see Paragraphs 0040-0043 and see Figure 3A below - discusses a track detection where a host vehicle calculates its previous positions (X,Y) during a second time period from its current position, an estimated driving route is generated and is sent to a steering control device];
Ueda discloses 

    PNG
    media_image4.png
    392
    241
    media_image4.png
    Greyscale

Figure 3A of Ueda

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the course correction data and instructions to move the adjacent automated vehicle based on the course correction data as taught by Wakayama to be augmented with the time-delayed movement data as taught by Ueda in order to overcome external factors during vehicle platooning [Ueda, see Paragraphs 0006-0007].


Regarding claim 19, Wakayama and Ueda disclose the invention with respect to claim 18. Wakayama further discloses wherein the subset of the one or more automated agents neighboring each follower agent comprises automated agents located forward of or alongside the respective follower agent in the formation, with respect to a direction of travel of the plurality of automated agents [see Figure 2 below - depicts where agents (10b, 10c, 10d) are ahead/alongside automated agent 10a].

    PNG
    media_image1.png
    255
    215
    media_image1.png
    Greyscale

Figure 2 of Wakayama

Regarding claim 20, Wakayama and Ueda disclose the invention with respect to claim 18. Wakayama further discloses wherein the subset of the one or more automated agents neighboring each follower agent comprises automated agents located within a sensing range of a sensor connected with the respective follower agent [see Paragraph 0065 - discusses that a controller of an automated vehicle calculates an average movement of a group after an approach, and see Paragraph 0115 – discusses that multiple vehicles (10) perform the same functions as described with respect to the vehicle 10a, therefore since each of the automated vehicles comprise the same components, the vehicles are capable of performing the same steps of claim 4 when determining movement within a formation].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wakayama in view Ueda further in view of Pourparhizkar et al. (U.S. Publication No. 2013/0060456 A1) hereinafter Pourparhizkar.

Regarding claim 6, Wakayama and Ueda disclose the invention with respect to claim 4. However, the combination of Wakayama and Ueda fails to disclose instructing a leader agent of the adjacent automated agents to move independent of a remainder of the adjacent automated agents.

Pourparhizkar discloses instructing a leader agent of adjacent automated agents to move independent of a remainder of the adjacent automated agents [see Paragraph 0022 - discusses that follower vehicles disconnecting from a leader vehicle, and operating independently from each other]. 
Pourparhizkar suggests that internal issues of the leader vehicle cause the follower vehicle to be unable to mimic behavior of the leader vehicle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the follower and leader arrangement as taught by Wakayama to instruct a leader vehicle to disconnect as taught by Pourparhizkar in order to overcome internal issues of the vehicle that affects mimicking behavior in platoons [Pourparhizkar, see Paragraph 0022].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wakayama in view Ueda further in view of Bonawitz et al. (U.S. Patent No. 8,781,727 B2) hereinafter Bonawitz.

Regarding claim 8, Wakayama and Ueda disclose the invention with respect to claim 4.
However, the combination of Wakayama and Ueda fails to disclose wherein the time-delayed movement data comprises averaged movement data indicative of movement of the adjacent automated agents over the second period of time.

Bonawitz discloses wherein the time-delayed movement data comprises averaged movement data indicative of movement of the adjacent automated agents over the second period of time [see Column 20 lines 57-65 - discusses that before a vehicle moves towards neighboring vehicles, that the average position of the neighboring vehicles is determined].

Bonawitz suggests that it is desirable to keep vehicles close together during flocking [see Column 20 lines 57-58].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify time-delayed movement data of Ueda to average movement data indicative of movement of the adjacent automated agents before a vehicle starts moving as taught by Bonawitz in order to keep vehicles close together during flocking [Bonawitz, see Column 20 lines 57-58].

Allowable Subject Matter
Claims 10-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./            Examiner, Art Unit 3665                                                                                                                                                                                            
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665